FILED
                             NOT FOR PUBLICATION                              JAN 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL LEE CALLEGARI,                               No. 11-17945

               Plaintiff - Appellant,             D.C. No. 3:08-cv-02420-MMC

  v.
                                                  MEMORANDUM *
CHARLES D. LEE, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Carl Lee Callegari appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison

officials were deliberately indifferent to his serious medical needs by failing to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provide him with adequate treatment for hepatitis. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Callegari

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of his hepatitis. See id. at 1058 (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to inmate health, and a difference of opinion concerning the

appropriate course of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Callegari’s motion

to compel discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and describing trial court’s broad discretion to

deny discovery).

      The district court did not abuse its discretion by entertaining defendants’

successive motion for summary judgment. See Hoffman v. Tonnemacher, 593 F.3d

908, 911-12 (9th Cir. 2010) (setting forth standard of review and describing trial

court’s broad discretion to permit successive motions for summary judgment).

      AFFIRMED.




                                            2                                    11-17945